Citation Nr: 0523049	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-16 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Muskogee, Oklahoma.  The veteran 
voiced disagreement in July 2003 and a statement of the case 
(SOC) was issued in April 2004.  Thereafter he timely 
perfected his appeal.  A hearing was held at the RO before 
the undersigned Acting Veterans Law Judge in April 2005.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  The probative evidence of record fails to independently 
corroborate the veteran's alleged in-service stressors.

3.  In November 1988, the Board issued a decision by which 
service connection for a right ankle disability was denied.  

3.  Evidence received subsequent to November 1988 does not 
relate to an unestablished fact necessary to substantiate the 
veteran's service connection claim for a right ankle 
disability.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303, 3.304 (2004).

2.  The Board's November 1988 decision that denied service 
connection for a right ankle disability is final.  
38 U.S.C.A. § 38 U.S.C.A. § 4004(b) (1982); 38 C.F.R. 
§ 19.104 (1988); currently 38 U.S.C.A. § 38 U.S.C.A. 
§ 7104(b) (West 2002).

3.  Evidence received since the November 1988 Board decision 
denying service connection for a right ankle disability is 
not new and material and does not serve to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2003 prior to initial adjudication of his claim to reopen, 
together with the notice of the action appealed and the 
February 2004 statement of the case.  The letter, with 
enclosure, notified the veteran of elements (1), (2) and (3), 
see above, with respect to his claim to reopen, and informed 
the veteran of where to send the information, requested he 
submit requisite identifying information, reminded him that 
it was still his responsibility to make sure that all records 
were received by VA, and asked that he submit what was still 
needed to reopen his claim.  In addition to notice found in 
the March 2003 letter, the veteran was notified of what 
information and evidence was needed to substantiate his claim 
to reopen by virtue of the June 2003 rating decision and the 
February 2004 SOC, and these documents collectively may be 
understood as essentially communicating to the veteran the 
request that he submit any relevant evidence in his 
possession, consistent with element (4).

In September 2003, another letter was issued by which the 
veteran was explicitly notified of the principles of service 
connection.  The letter, with enclosure, notified the veteran 
of elements (1), (2) and (3), see above, with respect to his 
PTSD claim, and requested that he submit any additional 
information to VA and thus may considered to have been 
requested to submit any relevant evidence in his possession, 
consistent with element (4).  The Board notes that the 
Court's decision in Pelegrini II, held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  While that did not occur with the veteran's PTSD 
claim, he was subsequently provided VCAA content complying 
notice and proper ensuing VA process, as described above, 
such that any error as to timing of the notice is harmless.  
As evinced by the veteran's testimony and the arguments set 
forth by his representative at the April 2005 hearing, the 
veteran was fully informed of the information necessary to 
substantiate his claim and the necessity of stressor 
statements containing sufficient detail.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of either of his claims.  Therefore, the Board 
considers the notice requirements of the VCAA met.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  While the veteran (via his representative) has 
asserted that he should be afforded an examination to 
determine vis-à-vis his right ankle claim, VA's duty to 
assist does not include providing a VA examination in claims 
to reopen.  See 38 C.F.R. § 3.159(c)(4) (2004).  The veteran 
was afforded a psychiatric evaluation in April 2003 and the 
resulting report is of record.  Id.  The veteran's service 
medical records, service personnel records, and current VA 
medical records have been obtained.  Reasonable efforts have 
been taken to obtain private medical evidence identified by 
the veteran.  Private medical evidence, to include treatment 
records, hospital records, department of corrections records 
and court records, has been associated with the claims file.  
The veteran's Social Security Administration (SSA) records 
were requested but VA was notified in February 2004 that the 
veteran's SSA folder was unable to be located but that the 
veteran's claim had been denied.  The veteran was so notified 
via the SOC.  The SOC also informed the veteran that VA 
treatment records for his right ankle from a VA medical 
provider were not found.

The veteran was notified by letter in June 2003 that efforts 
on his behalf to obtain records from three private medical 
providers were unsuccessful.  See 38 C.F.R. § 3.159(e) 
(2004).  The veteran was able to obtain private hospital 
records while another identified provider's records were a 
part of court records.  The veteran indicated that records 
from the third private medical provider were unavailable.  
See June 2003 letter and statement received in October 2003.  
In April 2005, the veteran waived initial RO consideration of 
evidence submitted after the February 2004 SOC.  As the 
veteran has not identified, or properly authorized the 
request of, any other evidence, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 

Service Connection Claim

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Absent any independent supporting clinical evidence 
from a physician or other medical professional, "[t]he 
veteran's own statements expressing his belief that his 
disabilities are service connected . . . are not probative."  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

To begin, the Board notes that prior to discharge from active 
duty in September 1966, the veteran was diagnosed with an 
inadequate personality.  See July 1966 consultation record.  
Private medical evidence subsequent to his discharge also 
diagnosed the veteran with a personality disorder 
(sociopathic personality, antisocial type).  See December 
1966 court case history.  Thereafter the veteran sought 
service connection for this disorder.  Service connection was 
denied by the Board in November 1988.  The veteran is now 
seeking service connection for a different psychiatric 
disorder, PTSD.

Service connection for PTSD requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2004).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2004).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that the veteran has taken part in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 1999).  The 
veteran's DD Form 214 does not reflect that he received an 
award or medal that is indicative of combat.  Nor does the 
veteran assert that he engaged in combat with the enemy.  
Under these circumstances and even though the veteran's 
representative argues that extra consideration should be 
accorded to the time, place, and circumstances of the 
veteran's service, independent corroboration of the stressors 
reported by the veteran must be shown.  See April 2005 
hearing transcript and 38 U.S.C.A. § 1154 (West 2002).  The 
veteran's representative also argues that this case should be 
remanded so that a medical examination can be conducted to 
corroborate the veteran's alleged stressors.  However, 
whether an in-service stressor has been verified is a matter 
of determination by the Board and is not a medical matter.  
See Sizemore v. Principi, 18 Vet. App. 264, 275 (2004).

While every detail of a claimed stressor, including the 
veteran's personal participation, is not required for 
verification, independent evidence of a stressful event that 
is sufficient to imply the veteran's exposure needs to be 
offered.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Furthermore, the 
requirement for a stressor, in accordance with the Diagnostic 
and Statistical Manual of Mental Disorder (hereinafter DSM) 
(4th ed. 1994), requires 1) that a person be exposed to a 
traumatic event in which that person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others, and 2) the person's 
response must have involved intense fear, helplessness or 
horror.  No longer does the DSM require that the 
psychologically traumatic event or stressor be one that would 
evoke significant symptoms of distress in almost everyone.  
See also Cohen v. Brown, 10 Vet. App. 128, 141 (1997).



Here, the veteran contends that while in service he was 
ridiculed and made fun of, due to his inability to handle the 
stress of specialized training.  His mother, in statements 
and hearing testimony, corroborates that she witnessed her 
son being made fun of and ridiculed when she and her late-
husband went to pick up the veteran at the time of his 
service discharge.  However, neither the veteran nor his 
mother testifies that any of this ridicule involved actual or 
threatened death, actual or threatened serious injury, or a 
threat to the physical integrity of the veteran or others.  
The stressors alleged by the veteran which involved actual or 
threatened death or injury are: 1) having a blanket thrown 
over his head and being beaten up and down his body, 2) a 
fight with three to four guys that resulted in the veteran 
being burned by a heating unit, 3) "fights and 
repercussion" with fellow servicemen after the veteran cost 
his team a couple of training losses, and 4) being tied to 
the back of moving car with a rope and being made to run or 
be dragged.  See February 2003 statement in support of claim.  

The record does not verify that such incidents occurred.  
Moreover, the veteran's accounts of his alleged stressors do 
not contain sufficient detail (such as names of fellow 
servicemen involved in fights or even approximate dates of 
occurrence) of the alleged incidents such that reasonable 
efforts could be made on his behalf to request the records 
custodian to conduct a search of corroborative records.  See 
38 C.F.R. § 3.159 (c)(2)(i) (2004).  Absent such 
verification, the Board must conclude that the weight of the 
evidence is against his claim of entitlement to service 
connection for PTSD.  See Ortiz v. Principi, 274 F. 3d 1361, 
1365 (Fed. Cir. 2001) (The benefit-of-doubt rule does not 
apply when the preponderance of the evidence is against the 
claim).  

The Board notes that the evidence does not demonstrate that 
the veteran, his mother, his aunt, or his sister has the 
requisite medical training or expertise that would render 
their opinions competent in this matter.  As laymen, they are 
not qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  As such, while they are competent to describe his 
symptoms, they are not competent to render medical opinions 
that attribute a psychiatric disorder to the veteran's period 
of military service or diagnosis the veteran's in-service 
symptoms.

Claim to Reopen

The veteran contends that he is entitled to service 
connection for residuals of a right ankle sprain.  In 
November 1988, the Board issued a decision by which service 
connection for a right ankle disability was denied.  The 
November 1988 Board decision reflects that service connection 
was not warranted as credible medical evidence failed did not 
attribute a chronic right ankle disability to the veteran's 
in-service right ankle sprain.  Decisions of the Board are 
final.  38 U.S.C.A. § 38 U.S.C.A. § 4004(b) (1982); 38 C.F.R. 
§ 19.104 (1988); currently 38 U.S.C.A. § 38 U.S.C.A. 
§ 7104(b) (West 2002).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 
Vet. App 145 (1991).  Whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the Board can consider the 
underlying claim.  38 U.S.C.A. § 5108 (West 2002); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  At this point, it is 
not the function of the Board to weigh all the evidence to 
ascertain whether it preponderates for or against entitlement 
to service connection or whether it is in relative equipoise 
on that question.  See Justus v. Principi, 3 Vet. App. 510 
(1992).  Rather, the Board must simply determine whether any 
of the evidence obtained since the final prior denial meets 
the definition of that which is new and material.

New evidence is existing evidence not previously submitted to 
agency decisionmakers while material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2004).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id. 

At the time of the November 1988 Board decision, the evidence 
of record contained evidence that in service the veteran was 
treated in December 1965 for a sprain of the right ankle but 
that his lower extremities were clinically evaluated as 
normal in August 1966.  The evidence also contained the 
veteran's contentions that his in-service ankle sprain had 
severely weakened his ankle and as a consequence he sprained 
it and broke it twice after service.  He felt his additional 
ankle problems were the result of his injury not being 
properly treated while in service.  He also contended that 
his ankle had not been examined prior to his discharge.

No evidence received since November 1988 reveals a right 
ankle disability as a result of the veteran's military 
service.  Additional evidence associated with the claims file 
subsequent to the Board decision includes statements from the 
veteran continuing to assert that he had a right ankle 
disability as the result of service.  Lay assertions cannot 
serve as the predicate to reopen a claim.  Hickson v. West, 
11 Vet. App. 374 (1998).  Moreover, the veteran's assertions 
were already considered at the time of the November 1988 
Board decision and are cumulative.  See Bostain v. West, 11 
Vet. App. 124 (lay hearing testimony which is cumulative of 
previous contentions which were considered by the 
decisionmaker at the time of the prior final disallowance is 
not new evidence).  

The unestablished fact - that the veteran has been diagnosed 
with right ankle disability as the result of his in-service 
right ankle sprain - remains unestablished by the medical 
records received since 1988.  Therefore, the Board finds the 
evidence submitted since the November 1988 Board decision is 
not new and material and does not serve to reopen the 
veteran's claim of entitlement to service connection for a 
right ankle disability.  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is denied.

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for a right ankle 
disability has not been received and this appeal is denied.



	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


